COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Overton
Argued at Salem, Virginia


CENTRAL VALLEY RUBBER SERVICE
 and ZURICH-AMERICAN INSURANCE COMPANY
                                         MEMORANDUM OPINION * BY
v.       Record No. 1494-96-3           JUDGE SAM W. COLEMAN III
                                             MARCH 11, 1997
VICKI L. ARTHUR


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           C. Ervin Reid (William R. Culbreth; Wright,
           Robinson, McCammon, Osthimer & Tatum, on
           brief), for appellants.

           Rhonda L. Overstreet (Gary L. Lumsden;
           Lumsden & Overstreet, on brief), for
           appellee.



     Central Valley Rubber Service and Zurich-American Insurance

Company (employer) appeal the commission's award of temporary

total benefits to Vicki L. Arthur (claimant) on the ground that

the commission failed to state a sufficient basis for overruling

the deputy commissioner's credibility determination of the

claimant and an eyewitness.     Finding no error, we affirm the

commission's decision.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        So

viewed, the evidence proved that the claimant worked as a

shipping and receiving clerk for Central Valley Rubber Service.
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
As a part of her job, she was required to assist in unloading

delivery trucks.   On the date she was injured, the claimant was

attempting to help Roger Smith, an employee of Estes Express

Line, remove two rubber belts from his truck.   The belts were

rolled into cylinders about two and one-half feet in diameter and

three and one-half feet in length.

     Because the rolls filled the entire width of the truck, the

claimant testified that she used a steel pipe to attempt to pivot

one of the rolls so it could be removed from the truck.   She

stated that the rolls were not secured by "chock" blocks.    As she

was trying to move the roll, it slipped off the pipe and pinned

her right leg between the roll and the side of the trailer.     The

claimant testified that she told Roger Smith, who was standing

about five feet away, that she had "pinched" her leg, but she

continued to work.   She also told the "inside sales guy" right

after the incident that she had "pinched" her leg.   James

Carpenter, the employer's operation manager, testified that the

inside salesman told him about the accident the next day.

     Medical records introduced by the claimant prove that she

suffered a severe contusion to her right leg secondary to a

crush-type injury.   The records also show that she reported to

the doctors that her leg was injured when she was pinned between

the roll and the trailer.
     Testifying by deposition, Roger Smith said that the rolls

had been "chock" blocked so they would not roll and damage other




                               - 2 -
freight.    He testified that he and the claimant tried to move one

of the rolls but could not do so.    After the claimant and Smith

could not move the roll, the claimant asked two other men to

help.    Smith testified that the claimant stood at the back of the

truck with him while the two men moved the rolls.    He had not

seen the claimant's leg get caught earlier, and he denied that

the claimant told him she had been hurt.    He testified that he

did not learn of the alleged accident until he finished his route

and his dispatcher asked "if there was an accident on my truck

because he was concerned that there might have been an accident

and I didn't report it."
        After hearing the evidence, the deputy commissioner denied

the claim, finding that the claimant was not credible based

"partly upon [her] demeanor, partly upon the substance of her

testimony, and partly upon a comparison of that testimony with

the account given by Roger Smith, whom we believe to be a

disinterested third party."    The deputy thought the claimant's

testimony was "vague and tentative" and she did not impress the

deputy as being "a straightforward, truthful individual."

        Upon review, the commission reversed the deputy's decision

and awarded the claimant temporary total disability benefits.

The commission found that, while the claimant was unsure of some

details, her testimony was not inherently incredible and the fact

that she was injured by an accident on the job as she claimed was

corroborated by other evidence.    The commission also found that




                                 - 3 -
Smith was not a disinterested third party because "he may have

violated his company's policy in not reporting the incident" and

therefore had a pecuniary interest in his continued employment

that could have influenced his testimony.

     It is well settled that the commission may make factual

findings that differ from those made by a deputy commissioner,

including a credibility determination based upon appearance and

demeanor, as long as the commission articulates a basis for its

differing conclusion which is supported by credible evidence in

the record.     Goodyear Tire & Rubber Co. v. Pierce, 9 Va. App.
120, 123, 384 S.E.2d 333, 335 (1989); Williams v. Auto Brokers,

6 Va. App. 570, 575, 370 S.E.2d 321, 324 (1988).    The commission

may "evaluate the testimony of witnesses in the light of human

experience, ascertain which testimony is more worthy of belief,

and grant to it its appropriate weight."     Pierce, 9 Va. App. at

126-27, 384 S.E.2d at 337.

     Here, the commission stated the reasons for its factual

findings and explained why its findings differed from those of

the deputy, including the deputy's credibility determinations.

The reasons given for the commission's factual findings are

sufficient and are supported by credible evidence in the record.

     The employer contends that the holding in Rust Engineering

Co. v. Ramsey, 194 Va. 975, 76 S.E.2d 195 (1953), is dispositive

in this case.    In Rust, the Virginia Supreme Court held that the

commission's decision to reverse factual findings of a deputy was



                                 - 4 -
unsupported by credible evidence.       Id. at 978, 76 S.E.2d at

197-98.    However, the factual scenario in Rust differs

significantly from this case.   In Rust, the claimant gave two

different versions of how he was injured, and neither version was

corroborated by other evidence.   Additionally, several witnesses

who were present when the claimant alleged he was injured

testified that they did not see any unusual occurrence.       Id. at

978, 76 S.E.2d at 197.   In Rust, no credible evidence proved that

the claimant suffered an injury by accident that arose out of or

during his employment.
     In the case at bar, the claimant's testimony about the

accident was consistent and was corroborated by the employer's

operations manager and the claimant's medical records.      Although

the only eyewitness testified that he did not see an accident and

that the claimant did not tell him she was hurt, the commission

found that he was not a disinterested witness and also found that

the incident, admittedly minor when it happened according to the

claimant, could easily have been disregarded or overlooked by the

witness.

     The commission articulated a sufficient basis for making

factual findings different from those made by the deputy

commissioner, and we find that credible evidence exists in the

record to support the commission's decision.      Accordingly, we

affirm the commission's award of temporary total benefits to the

claimant.



                                - 5 -
        Affirmed.




- 6 -